Citation Nr: 0308907	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  02-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a back 
disability with degenerative changes, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's friend




INTRODUCTION

The veteran (appellant) served on active duty from February 
1987 to September 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In September 2002, the veteran appeared before the 
undersigned Acting Veterans Law Judge and gave testimony in 
support of her claim.  


REMAND

In December 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of the 
report of an April 2003 VA examination.  The record reflects 
that the veteran was not afforded the opportunity to review 
the addition to the record pursuant to 38 C.F.R. § 20.903(b) 
(2002).
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development action, and she has not 
waived her right to have the newly acquired additional 
evidence considered initially by the RO.  A remand of the 
case is therefore required to comply with DAV.  In addition, 
the Board notes that it is unclear whether the RO has 
adequately provided the veteran with the notice to which she 
is entitled under 38 U.S.C.A. § 5103(a).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate her claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The duty to assist also includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the 
VA examination conducted in April 2003 did not include a 
review of the veteran's claims file as was requested by the 
Board.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that 
examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, during that 
examination, it was reported that EMG/nerve conduction 
velocity tests and a lumbar MRI were being requested.  
Reports of those tests have not been associated with the 
claims file.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  The RO should secure and 
associate with the claims file the report 
of the EMG/nerve conduction velocity 
tests, and the report of the lumbar MRI 
that were to be conducted and which were 
referred to in the April 2003 VA 
examination report.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Arrange for the veteran to be 
afforded orthopedic and neurological 
examinations.  The veteran must be 
informed of the potential consequences of 
her failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  (When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 38 C.F.R. § 
3.655(b)).  

The purpose of these examinations is to 
ascertain the severity of the veteran's 
service-connected foot and back 
disabilities, to determine whether the 
veteran has disc disease, and if so, 
whether that disease is part of her 
service-connected dorsal lumbar spine 
disability, and to determine whether her 
Morton's neuroma is part of her service-
connected pronated flat feet.  Send the 
claims file and a copy of this remand to 
the examiners for review in conjunction 
with the examinations and request the 
examiners to conduct thorough 
evaluations, including all indicated 
studies and tests deemed necessary.  The 
examiners must indicate in the 
examination report that a copy of this 
remand and the claims file have been 
reviewed.  

With regard to the veteran's back 
complaints, the examiner must list all 
objective findings related to the 
veteran's service-connected lumbar and 
dorsal spine disability and to indicate 
the level of impairment caused by that 
disability in terms of the nomenclature 
of the rating schedule.  For instance, 
with regard to both the lumbar and dorsal 
spine, the examiner should indicate 
whether the veteran has slight, moderate 
or severe limitation of motion, or 
ankylosis.  As well, request the examiner 
to specify whether the veteran has 
degenerative disc disease, and if so, 
whether that disease is associated with 
her service-connected lumbar dorsal spine 
disability.  If the veteran's disc 
disease is part of her service-connected 
spine disability, the examiner should 
list all objective neurological findings 
associated therewith.  If the veteran's 
disc disease is not part of her service-
connected spine disability, the examiner 
should not consider symptoms of this 
disease in determining the severity of 
the service-connected spine disability.  
Finally, request the examiner to specify 
whether the veteran has functional loss 
or weakness of any of the lumbar and 
dorsal spine due to an objective 
demonstration of pain upon movement, 
weakened movement, excess fatigability, 
or incoordination, and whether pain could 
significantly limit her functional 
ability during flare-ups or with repeated 
use of the affected joint over a period 
of time.  Advise the examiner to include 
detailed rationale for all opinions 
expressed.

With regard to the veteran's foot 
complaints, the examiner should list all 
objective findings related to the 
veteran's service-connected pronated flat 
feet and to indicate the level of 
impairment caused by that disability in 
terms of the nomenclature of the rating 
schedule.  For instance, request the 
examiner to indicate whether the veteran 
has mild, moderate or severe acquired 
flatfoot, any marked deformity, pain on 
manipulation and use, swelling and or 
callosities.  As well, request the 
examiner to specify whether the veteran 
has Morton's neuroma, and if so, whether 
that disease is associated with the 
veteran's service-connected foot 
disability.  If the veteran's Morton's 
neuroma is part of her service-connected 
foot disability, the examiner should list 
all objective neurological findings 
associated therewith.  If the veteran's 
Morton's neuroma is not part of her 
service-connected foot disability, the 
examiner should not consider symptoms of 
this disease in determining the severity 
of the service-connected pronated flat 
feet.  Finally, the examiner should 
specify whether the veteran has 
functional loss or weakness of the foot 
due to an objective demonstration of pain 
upon movement, weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly limit 
her functional ability during flare-ups 
or with repeated use of the affected 
joint over a period of time.  Advise the 
examiner to include detailed rationale 
for all opinions expressed.

3.  When the above development has been 
completed, the RO should review the 
expanded record to ensure that the 
directives of this remand are complied 
with in full.  The RO is advised that 
where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).   Then, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran and her 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Additionally, if the veteran does 
not appear for a scheduled examination, 
the SSOC should specifically refer to 38 
C.F.R. § 3.655 (2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


 

	                  
_________________________________________________
	NADINE W. BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




